In an action to recover a balance allegedly due for professional services, defendant appeals from an order of the Supreme Court, Orange County, dated August 24, 1964, which denied her motion to dismiss the complaint for lack of prosecution. Order reversed, with $10 costs and disbursements; motion granted; and complaint dismissed, without costs. In our opinion, the inordinate delay in the prosecution of this action to recover a balance of $700 for professional services was inexcusable. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.